DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-34 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0230792 to Sarig-Bahat; in view of US 2017/0262045 to Rouvinez et al.; further in view of US 2015/0133206 to Sarrafzadeh et al.

	As per claim 21, Sarig-Bahat teaches a method for dynamically adjusting a virtual environment, the method comprising: 
determining whether a physical task performed by a user has reached a physical target area (Fig. 3, paragraph 50, failure criteria is determined as being met when a patient is unable to complete a desired motion, paragraph 75, “to move the cursor across its full range may require the subject to move a joint through, say, a 30 degree angle or so”), the physical task corresponding to a virtual task that includes reaching a virtual target area (Fig. 5, reaching fly with virtual canister); 
dynamically adjusting the virtual environment (paragraph 75, scaling factor is adjusted).
Sarig-Bahat does not explicitly teach determining whether the physical task reached a physical threshold area.
Rouvinez et al. suggest determining whether the physical task reached a physical threshold area (paragraph 123, “Triggering may be based on proximity rather than contact, e.g. a body part moved from a proximal or contacting position to within a threshold distal position with respect to the interface device”, notice that Rouvinez et al. teach the concept of triggering a determination based on reaching a threshold distance in addition to reaching the exact distance).
It would have been obvious to one of ordinary skill in the art, to modify the device of Sarig-Bahat, by determining whether the physical task reached a physical threshold area, such as taught by Rouvinez et al, for the purpose of reducing false negatives.
Sarig-Bahat and Rouvinez et al. do not necessarily teach wherein the dynamic adjustment comprises adjusting the virtual environment to complete the virtual task such that the virtual target area is reached within the virtual environment in response to determining that the physical task performed by the user has reached a physical threshold area.
Sarrafzadeh et al. teach wherein the dynamic adjustment comprises adjusting the virtual environment to complete the virtual task such that the virtual target area is reached within the virtual environment in response to determining that the physical task performed by the user has reached the physical threshold area (paragraph 72, “Game requirements may also include requirements for adjustment of the game level … to reduce difficulty if fatigue is recognized”, the level of difficulty of Sarrafzadeh is analogous to the “scaling factor” of Sarig-Bahat, Sarrafzadeh suggests adjusting said scaling factor when fatigue is recognized, so as to allow the user to complete the task).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Sarig-Bahat and Rouvinez et al., such that the dynamic adjustment comprises adjusting the virtual environment to complete the virtual task such that the virtual target area is reached within the virtual environment in response to determining that the physical task performed by the user has reached a physical threshold area, such as taught by Sarrafzadeh et al., for the purpose of accounting for user fatigue.

As per claim 22, Sarig-Bahat, Rouvinez and Sarrafzadeh et al. teach the method of claim 21, wherein the physical target area (paragraph 75, “to move the cursor across its full range may require the subject to move a joint through, say, a 30 degree angle”) and the physical threshold area (Rouvinez, paragraph 123, “Triggering may be based on proximity rather than contact, e.g. a body part moved from a proximal or contacting position to within a threshold distal position with respect to the interface device”) are different.

As per claim 23, Sarig-Bahat, Rouvinez and Sarrafzadeh et al. teach the method of claim 21, wherein dynamically adjusting the virtual environment includes dynamically adjusting the virtual environment to complete the virtual task such that the virtual target area is reached within the virtual environment despite the physical task not reaching the physical target area (Rouvinez, paragraph 123, “Triggering may be based on proximity rather than contact, e.g. a body part moved from a proximal or contacting position to within a threshold).

As per claim 24, Sarig-Bahat, Rouvinez and Sarrafzadeh et al. teach the method of claim 21, further comprising: determining that the user is a patient with a physical limitation that limits the movement of the user such that the user is unable to reach the physical target area during performance of the physical task (Sarig-Bahat, Fig. 3, failure criteria is met).



	As per claim 25, Sarig-Bahat, Rouvinez and Sarrafzadeh et al. teach the method of claim 24, wherein determining that the user is a patient with a physical limitation is based on sensor data corresponding to at least one of a conformation, location, movement, speed, velocity, tilt, and position of the user or part thereof (Sarig-Bahat, paragraph 46).

	As per claim 26, Sarig-Bahat, Rouvinez and Sarrafzadeh et al. teach the method of claim 25, wherein the sensor data is obtained from at least one sensor configured to be mounted upon one or more physical limbs of the patient, and wherein the one or more physical limbs is one or more of: the user's legs; the user's arms; the user's head; or the user's hands (Sarig-Bahat, paragraphs 46 and 52).

As per claim 29, Sarig-Bahat teaches a system for dynamically adjusting a virtual environment: 
at least one sensor (Sarig-Bahat, paragraph 46) configured to detect data associated with a user; 
a virtual representation unit (Fig. 1, 1600) configured to display the virtual environment, the virtual environment including at least one interactable virtual object located at a virtual target area in the virtual environment, and a virtual representation of the patient within the virtual environment (Sarig-Bahat, Fig. 5, fly and canister); and 
a controller communicatively (Sarig-Bahat, Fig. 1, 140) coupled to the at least one sensor and the virtual representation unit, the controller configured to: 
determine whether a physical task performed by a user has reached a physical target area (Fig. 3, paragraph 50, failure criteria is determined as being met when a patient is unable to complete a desired motion, paragraph 75, “to move the cursor across its full range may require the subject to move a joint through, say, a 30 degree angle or so”), the physical task corresponding to a virtual task that includes reaching the virtual target area (Fig. 5, reaching fly with virtual canister); 
dynamically adjust the virtual environment (paragraph 75, scaling factor is adjusted).
Sarig-Bahat does not explicitly teach determining whether the physical task reached a physical threshold area.
Rouvinez et al. suggest determining whether the physical task reached a physical threshold area (paragraph 123, “Triggering may be based on proximity rather than contact, e.g. a body part moved from a proximal or contacting position to within a threshold distal position with respect to the interface device”, notice that Rouvinez et al. teach the concept of triggering a determination based on reaching a threshold distance in addition to reaching the exact distance).
It would have been obvious to one of ordinary skill in the art, to modify the device of Sarig-Bahat, by determining whether the physical task reached a physical threshold area, such as taught by Rouvinez et al, for the purpose of reducing false negatives.
Sarig-Bahat and Rouvinez et al. do not necessarily teach wherein the dynamic adjustment comprises adjusting the virtual environment to complete the virtual task such that the virtual target area is reached within the virtual environment in response to determining that the physical task performed by the user has reached a physical threshold area.
Sarrafzadeh et al. teach wherein the dynamic adjustment comprises adjusting the virtual environment to complete the virtual task such that the virtual target area is reached within the virtual environment in response to determining that the physical task performed by the user has reached the physical threshold area (paragraph 72, “Game requirements may also include requirements for adjustment of the game level … to reduce difficulty if fatigue is recognized”, the level of difficulty of Sarrafzadeh is analogous to the “scaling factor” of Sarig-Bahat, Sarrafzadeh suggests adjusting said scaling factor when fatigue is recognized, so as to allow the user to complete the task).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Sarig-Bahat and Rouvinez et al., such that the dynamic adjustment comprises adjusting the virtual environment to complete the virtual task such that the virtual target area is reached within the virtual environment in response to determining that the physical task performed by the user has reached a physical threshold area, such as taught by Sarrafzadeh et al., for the purpose of accounting for user fatigue.

As per claim 30, it comprises similar limitations to those in claim 22 and it is therefore rejected for similar reasons.

As per claim 31, it comprises similar limitations to those in claim 23 and it is therefore rejected for similar reasons.

As per claim 32, it comprises similar limitations to those in claim 24 and it is therefore rejected for similar reasons.

As per claim 33, it comprises similar limitations to those in claim 25 and it is therefore rejected for similar reasons.

As per claim 34, it comprises similar limitations to those in claim 26 and it is therefore rejected for similar reasons.

As per claim 37, Sarig-Bahat teaches a computer readable medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising (Fig. 1, paragraph 46, processor 140 connected to storage unit 1500): 
determining whether a physical task performed by a user has reached a physical target area (Fig. 3, paragraph 50, failure criteria is determined as being met when a patient is unable to complete a desired motion, paragraph 75, “to move the cursor across its full range may require the subject to move a joint through, say, a 30 degree angle or so”), the physical task corresponding to a virtual task that includes reaching a virtual target area (Fig. 5, reaching fly with virtual canister); 
dynamically adjusting the virtual environment (paragraph 75, scaling factor is adjusted).
Sarig-Bahat does not explicitly teach determining whether the physical task reached a physical threshold area, wherein the readable medium is non-transitory.
Rouvinez et al. suggest determining whether the physical task reached a physical threshold area (paragraph 123, “Triggering may be based on proximity rather than contact, e.g. a body part moved from a proximal or contacting position to within a threshold distal position with respect to the interface device”, notice that Rouvinez et al. teach the concept of triggering a determination based on reaching a threshold distance in addition to reaching the exact distance), wherein the readable medium is non-transitory (paragraph 228).
It would have been obvious to one of ordinary skill in the art, to modify the device of Sarig-Bahat, by determining whether the physical task reached a physical threshold area, wherein the readable medium is non-transitory, such as taught by Rouvinez et al, for the purpose of reducing false negatives.
Sarig-Bahat and Rouvinez et al. do not necessarily teach wherein the dynamic adjustment comprises adjusting the virtual environment to complete the virtual task such that the virtual target area is reached within the virtual environment in response to determining that the physical task performed by the user has reached a physical threshold area.
Sarrafzadeh et al. teach wherein the dynamic adjustment comprises adjusting the virtual environment to complete the virtual task such that the virtual target area is reached within the virtual environment in response to determining that the physical task performed by the user has reached the physical threshold area (paragraph 72, “Game requirements may also include requirements for adjustment of the game level … to reduce difficulty if fatigue is recognized”, the level of difficulty of Sarrafzadeh is analogous to the “scaling factor” of Sarig-Bahat, Sarrafzadeh suggests adjusting said scaling factor when fatigue is recognized, so as to allow the user to complete the task).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Sarig-Bahat and Rouvinez et al., such that the dynamic adjustment comprises adjusting the virtual environment to complete the virtual task such that the virtual target area is reached within the virtual environment in response to determining that the physical task performed by the user has reached a physical threshold area, such as taught by Sarrafzadeh et al., for the purpose of accounting for user fatigue.

As per claim 38, it comprises similar limitations to those in claim 22 and it is therefore rejected for similar reasons.

As per claim 39, it comprises similar limitations to those in claim 23 and it is therefore rejected for similar reasons.

As per claim 40, it comprises similar limitations to those in claim 24 and it is therefore rejected for similar reasons.
Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0230792 to Sarig-Bahat; in view of US 2017/0262045 to Rouvinez et al.; in view of US 2015/0133206 to Sarrafzadeh et al.; further in view of US 2007/0282228 to Einav et al.

	As per claim 27, Sarig-Bahat, Rouvinez and Sarrafzadeh et al. teach the method of claim 25.
Sarig-Bahat, Rouvinez and Sarrafzadeh et al. do not teach wherein the sensor data is obtained from at least one sensor configured to be mounted external to the patient.
Einav et al. teach wherein the sensor data is obtained from at least one sensor configured to be mounted external to the patient (Fig. 5, 502, paragraph 573).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Sarig-Bahat, Rouvinez and Sarrafzadeh et al., so that the sensor data is obtained from at least one sensor configured to be mounted external to the patient, such as taught by Einav et al., for the purpose of improving detection accuracy.

As per claim 35, it comprises similar limitations to those in claim 27 and it is therefore rejected for similar reasons.

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0230792 to Sarig-Bahat; in view of US 2017/0262045 to Rouvinez et al.; further in view of US 2015/0133206 to Sarrafzadeh et al.; futher in view of US 2010/0260385 to Chau.

As per claim 28, Sarig-Bahat, Rouvinez and Sarrafzadeh et al. teach the method of claim 21, wherein dynamically adjusting the virtual environment to complete the virtual task includes: determining that the physical task performed by the user enters within the physical threshold area (Rouvinez , paragraph 123, “Triggering may be based on proximity rather than contact, e.g. a body part moved from a proximal or contacting position to within a threshold distal position with respect to the interface device”); and dynamically adjusting, in response to determining that the physical task performed by the user enters within the physical threshold area, the virtual environment to complete the virtual task (Sarrafzadeh , paragraph 72, “Game requirements may also include requirements for adjustment of the game level … to reduce difficulty if fatigue is recognized”, the level of difficulty of Sarrafzadeh is analogous to the “scaling factor” of Sarig-Bahat, Sarrafzadeh suggests adjusting said scaling factor when fatigue is recognized, so as to allow the user to complete the task).
Sarig-Bahat, Rouvinez and Sarrafzadeh et al. do not explicitly teach wherein determining that the task entered the area comprises determining that the task remains within the area for a predetermined time.
Chau teaches wherein determining that the task entered the area comprises determining that the task remains within the area for a predetermined time (paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Sarig-Bahat, Rouvinez and Sarrafzadeh et al., so that determining that the task entered the area comprises determining that the task remains within the area for a predetermined time, such as taught by Chau, for the purpose of improving activity accuracy.

As per claim 36, it comprises similar limitations to those in claim 28 and it is therefore rejected for similar reasons.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694